ORDER
PER CURIAM.
Reginald Jones (“Movant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because (1) trial counsel was ineffective for failing to properly present a Batson challenge at trial with respect to Venireman Mason, and (2) appellate counsel was ineffective for failing to assert the trial court clearly erred in overruling his Batson challenge to Venireman Reed. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).